                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


In re Sealed Matter                                    CASE NO. 17-MJ-248 (SALM)




                                                       November 2, 2020


                               MOTION TO CONTINUE TO SEAL


        The United States respectfully requests that the captioned matter, which was originally

ordered sealed until further order of the Court, remain under seal indefinitely. This matter was

originally sealed, and should remain sealed, because it pertained to a then-ongoing and nonpublic

investigation into possible criminal activity. The investigative activity at issue in this sealed

matter--which included a court-authorized wiretap--did not ultimately result in criminal charges.

Public disclosure of this sealed matter could therefore adversely impact the public reputation of

one or more persons at issue in the sealed documents, by suggesting that they had engaged in

criminal conduct, where no charges were later filed. These interests outweigh any countervailing

interests in public access to this matter, and sealing is narrowly tailored to achieve those

interests.

         The United States respectfully also requests that the present motion be filed and

maintained under seal, because unsealing it would likewise disclose that the docket in question
relates to matters that have been properly sealed.

                                              Respectfully submitted,

                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY

                                              /s/
                                              PATRICK F. CARUSO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              United States Attorney’s Office
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510
                                              Federal Bar No. CT17984
                                              patrick.caruso@usdoj.gov
                                              203-821-3700
                                              Fax: 203-773-5376
